Citation Nr: 1703404	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-26 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right foot disability, claimed as right foot pain.

3.  Entitlement to service connection for a left foot disability, claimed as left foot pain.

4.  Entitlement to service connection for a right leg disability, claimed as right leg pain.

5.  Entitlement to service connection for a left leg disability, claimed as left leg pain.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to July 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision in which the RO, inter alia, denied service connection for the Veteran's bilateral pes planus, right and left feet disability, and right and left leg disability claims.  A notice of disagreement (NOD) was received in July 2013.  A statement of the case (SOC) was issued in June 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2015.

This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.




REMAND

In the July 2015 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  In a December 2016 letter, the Veteran was informed that the requested hearing was scheduled for January 18, 2017.  However, on December 22, 2016, the Veteran submitted a letter requesting that the hearing be rescheduled in order to afford him a hearing at the RO in Newark, New Jersey.

In this regard, after notification of a hearing, an appellant may request a different hearing date within 60 days but not later than two weeks prior to the scheduled date.  38 C.F.R. § 20.702(c) (2016).  No grounds for the request need be stated.  Id.

The Veteran filed a timely motion to reschedule his Board hearing, pursuant to 38 C.F.R. § 20.702(c)(1).  As he also requested a change in venue to the Newark RO, he should be scheduled for a Board video-conference or in-person (Travel Board) hearing to afford him an opportunity to present testimony before a Veterans Law Judge at the Newark RO, as requested.  As the RO schedules such hearings, a remand of these matters for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Arrange for the Newark RO to schedule the Veteran for a Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2016).

The purpose of this REMAND is to afford due process; n; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

